Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 5/24/2019 in which claims 1-20 were presented for examination.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 was considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim ends with two periods.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Welding helmet
Sweat-absorbing pad
Small angle
Auto darkness
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “auto-darkness” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that un-shown) helmet is auto-darkness helmet.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recite “a hole” in line 3 and then “the holes” in line 4 which is indefinite because it is unclear if there is one or plurality of holes.
Claims 4, 7, 14 and 18 recite “a small angle” which is indefinite because it is unclear what the metes and bounds the applicant is claiming, what is small?
Claim 7 recite limitations that are in claims 2, 4-5 it is unclear that the claimed limitations are the same as the limitations claimed in claims 2, 4-5. It was interpreted that the limitations are all the same, meaning the two loops in claim 2 are the same two loops in claim 7.
Claim 11 recites “an auto-darkness” which is indefinite because it is unclear what the metes and bonds the applicant is claiming.
Claims 5-6, 8-9, 15 and 19-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10, 12, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moelker (U.S. Pub. No. 2010/0095438 A1).


    PNG
    media_image1.png
    502
    546
    media_image1.png
    Greyscale


Regarding claims 1 and 10, Moelker discloses a headband arrangement (10) for a welding helmet (para. 0004), the headband arrangement (10) comprising: 
a band part (12) for attaching at or adjacent to a back of a user's head (para. 0014), wherein the band part (12) is provided with a sheath (28, 30) capable for adjusting a length of the band part (See abstract), 
a cushion structure (90) installed at an inner side of the sheath (28, 30) (See Fig. 1) facing the back of the user's head when worn on the head of the wearer, and 
a pivotal shaft (106, 112) provided between the side of the sheath (28, 30) facing the back of the user's head and the cushion structure (90) as shown in Figs. 1-2, wherein the pivotal shaft (106, 112) is respectively adjacent to two lateral edges (right and left edges) of the sheath (28, 30) as shown in Figs. 1-2, such that the cushion structure (90) is can be (capable) pivoted about the pivotal shaft relative to the sheath (para. 0025).

Regarding claims 2 and 12, Moelker discloses a headband arrangement wherein the cushion structure (90) comprises two loop portions (See annotated Fig. A) that are integrally connected by a connecting portion (See Fig. A), each loop portion (See Fig. A) includes a supporting rib (94) on which a pivotal pin (106, 108) is formed as shown in Fig. 1, and the pivotal shaft which is defined by the pivotal pin (106, 108) and a hole/opening (110) is formed on the supporting rib (94) when the elements are assembled all together.

Regarding claims 4 and 14, Moelker discloses a headband arrangement wherein: 

the holes (110 right and left) of the lugs (114) are substantially having common axis (i.e. east-west axis) therefore it is coaxial with each other, and 
the pivotal shaft (106, 112) is insertable (capable to inserted) in one of the holes (110) such that the cushion structure  (90) is pivotable relative to the sheath (28, 30) as explained in para. 0030 and 0028.

Regarding claims 5 and 15, Moelker discloses a headband arrangement, the recitation “wherein the pivotal shafts are insertable into the holes of the lugs respectively by bending the cushion structure from its two lateral edges towards its center” are considered as functional, the device of the prior art discloses substantially the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claims 7 and 18, Moelker discloses a headband arrangement wherein the cushion structure (90) comprises two loop portions (See annotated Fig. A) that are integrally connected by a connecting portion (See Fig. A), each loop portion (See Fig. A) includes a supporting rib (94) on which a pivotal pin (106, 108) is formed as shown in Fig. 1, and the pivotal shaft which is defined by the pivotal pin (106, 108) and a hole/opening (110) is formed on the supporting rib (94) when the elements are assembled all together; wherein: 

the holes (110 right and left) of the lugs (114) are substantially having common axis (i.e. east-west axis) therefore it is coaxial with each other, and 
the pivotal shaft (106, 112) is insertable (capable to inserted) in one of the holes (110) such that the cushion structure  (90) is pivotable relative to the sheath (28, 30) as explained in para. 0030 and 0028;
the recitation “wherein the pivotal shafts are insertable into the holes of the lugs respectively by bending the cushion structure from its two lateral edges towards its center” are considered as functional, the device of the prior art discloses substantially the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claims 8 and 19, Moelker discloses a headband arrangement the recitation “wherein the pivotal shafts are insertable into the holes of the supporting ribs respectively by bending the cushion structure from its two lateral edges towards its center” are considered as functional, the device of the prior art discloses substantially the claimed structural elements and therefore it is fully capable to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moelker (U.S. Pub. No. 2010/0095438 A1) in view of Goldman et al. (U.S. Patent No. 7,770,239 B1).

Regarding claims 3, 6, 9, 13, 16 and 20, Moelker discloses a headband arrangement wherein an additional pad (103a) is provided on a side of the cushion structure facing the back of the user's head as shown in Fig. 2.
Moelker does not disclose that the additional pad (103a) is a sweat-absorbing pad.
Goldman teaches yet a headband arrangement (See Fig. 3) wherein the pad comprises moisture absorbing material/pad such as perspiration which was interpreted as sweat (Col. 1, lines 56-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Moelker device with a sweat-absorbing pad as taught by Goldman in order to enhance comfort by the wearer an avoiding sweat from dripping down the wearer’s head.

Claims 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moelker (U.S. Pub. No. 2010/0095438 A1) in view of Matthews et al. (U.S. Patent No. 8,990,963 B2) as best understood.

Regarding claims 11 and 17, Moelker discloses a headband arrangement for welding helmets (para. 0012).
Moelker does not disclose that the welding helmet is an auto-darkness helmet.
Matthews et al. “Matthews” teaches yet another headband arrangement for welding helmet (See Fig. 1) wherein the welding helmet (110) is an auto-darkness welding helmet because it includes an auto darkening filter (ADF) shade cartridge, such an ADF shade cartridge functions to protect the eyes of a welder, in a more sophisticated manner than a simple fixed filter lens, by automatically sensing incident light and enabling at least one dark state of the filter when the intensity of the incident light is high enough (Col. 5, lines 19-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Moelker device with auto-darkness welding helmet as taught by Matthews in order to protect the eyes of the wearer when worn in use configuration.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.